EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Luis Carrion, Reg. #61,255 on August 24, 2022. 

Amendments to the Claims
(Currently amended) A delivery box comprising:
	an accommodation chamber provided in the delivery box for accommodating a measurement target object, which is a delivery parcel for which dimension is to be measured, such that the measurement target object is allowed to be taken in and out;
	a first imaging device that images the measurement target object accommodated in the accommodation chamber; and
	an image processor for performing image processing based on information of an image captured by the first imaging device to recognize an external shape of the measurement target object, wherein 
	the image processor includes: 
	a storage for storing, in advance, a plurality of types of sample external shapes corresponding to the measurement target object, 
	a shape recognition device which compares external shape information from the first imaging device with external shape information stored in the storage to perform identification, and recognizes an external shape that matches or approximates to the external shape information from the first imaging device wherein the plurality of types of sample external shapes include a rectangular parallelepiped shape, a cylindrical shape, and an elongated shape having a predetermined length or more which is a prescribed specific shape other than the rectangular parallelepiped shape and the cylindrical shape, and
	a dimension measurement device which measures the dimension of the measurement target object based on the external shape recognized by the shape recognition device, wherein
	when the external shape of the measurement target object is recognized to be the rectangular parallelepiped shape or the cylindrical shape, the external shape of the measurement target object recognized by the shape recognition device is used for calculating a volume based on a result obtained by the dimension measurement device and displaying a sending fee, corresponding to the calculation result of the volume, on a display, and, when the external shape of the measurement target object is recognized to be the elongated shape having a predetermined length or more, the external shape of the measurement target object recognized by the shape recognition device is used for displaying a sending fee, corresponding to a specific service which is set in advance, on the display.

2. – 6. 	(Cancelled)

Allowed Claims
Claim 1 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484